                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: CV 19-09449-CJC(SKx)
     CARLOS DELGADO, individually and )
12                                               )
     on behalf of all others similarly situated, )
13                                               )
                                                 )     ORDER GRANTING PLAINTIFF’S
14               Plaintiff,                      )     MOTION TO REMAND AND FOR
                                                 )     ATTORNEY FEES [Dkt. 9]
15        v.                                     )
                                                 )
16                                               )
     LINCOLN TRANSPORTATION                      )
17   SERVICES INC., et al.,                      )
                                                 )
18                                               )
                 Defendants.                     )
19
                                                 )
20

21
     I. INTRODUCTION
22

23
           Plaintiff Carlos Delgado filed this putative wage-and-hour class action against
24
     Defendants Lincoln Transportation Services Inc. (“Lincoln”), Navigator Transport Inc.
25
     (“Navigator”), Jose Cardenas (“Jose”), Elizabeth Cardenas (“Elizabeth”), Octavio
26
     Beltran, and unnamed Does in Los Angeles County Superior Court. (Dkt. 1 [Notice of
27
     Removal, hereinafter “NOR”].) Defendants Lincoln, Jose, and Elizabeth (“Lincoln
28
     Defendants”) removed to this Court. (Id.) Before the Court is Plaintiff’s unopposed

                                                 -1-
 1   motion to remand and for attorney fees. (Dkt. 9 [hereinafter “Mot.”].) For the following
 2   reasons, Plaintiff’s motion is GRANTED.1
 3

 4   II. BACKGROUND
 5

 6          Plaintiff filed this action in Los Angeles County Superior Court on March 9, 2018.
 7   (Dkt. 9-3 Ex. 1 [Complaint, hereinafter “Compl.”].)2 In the operative Second Amended
 8   Complaint (“SAC”), Plaintiff alleges that he was previously employed as a truck driver
 9   for Lincoln and Navigator and compensated on a piece-rate basis. (Dkt. 9-3 Ex. 3
10   [hereinafter “SAC”] ¶ 2.)3 Defendants allegedly operate a pickup and delivery business
11   with locations across California. (Id. ¶ 14.) Jose, Elizabeth, and Beltran are named as
12   owners, directors, officers, managers, and/or agents of Lincoln and Navigator. (Id. ¶ 4.)
13   Defendants allegedly committed numerous wage-and-hour violations during Plaintiff’s
14   employment. (See generally id.) Specifically, Defendants allegedly made unlawful wage
15   deductions, failed to reimburse for business expenses, failed to pay minimum wage,
16   failed to provide meal and rest periods, failed to compensate for meal and rest periods,
17   failed to pay earned wages after separation, and failed to provide accurate itemized wage
18   statements. (Id. ¶ 2.)
19

20          Based on these allegations, Plaintiff brought suit on behalf of himself and similarly
21   situated current and former employees. In the SAC, Plaintiff asserts eleven causes of
22
     1
23     Having read and considered the papers presented by the parties, the Court finds this matter appropriate
     for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
24   for January 6, 2020, at 1:30 p.m. is hereby vacated and off calendar.
     2
       Plaintiff’s request for judicial notice of the pleadings and minute order from the state court case is
25   GRANTED. The complaint and order are “not subject to reasonable dispute because [they] . . . can be
     accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” See
26
     Fed. R. Evid. 201. Lincoln Defendants failed to attach these pleadings to their notice of removal as
27   required by 28 U.S.C. § 1446(a).
     3
       Defendant Navigator is named in the SAC and Plaintiff’s motion to remand, but it is not listed as a
28   party in the notice of removal. In the SAC, Plaintiff identifies Navigator as a “dissolved California
     corporation.” (SAC ¶ 12.) Counsel for Lincoln Defendants do not claim to represent Navigator.
                                                        -2-
 1   action for violations of the California Labor Code and California Industrial Welfare
 2   Commission wage orders, (id. ¶¶ 23–79 [Claims One through Eight]), for violations of
 3   California’s Unfair Competition Law, (id. ¶¶ 80–89 [Claim Nine]), and for civil penalties
 4   under California’s Private Attorneys General Act, (id. ¶¶ 90–118 [Claims Ten and
 5   Eleven]). In November 2018, Lincoln Defendants filed an Answer to the SAC. (Dkt. 9-3
 6   Ex. 2.) The case was scheduled to proceed to a jury trial in state court in November
 7   2019. (Dkt. 9-3 Ex. 4 [Superior Court Minute Order Vacating Jury Trial].) On
 8   November 1, 2019—three days before the state court trial—Lincoln Defendants filed
 9   their notice of removal. (Id.; NOR.) They assert that this Court has federal question
10   jurisdiction over the case based on a December 2018 order from the Federal Motor
11   Carrier Safety Administration (“FMCSA” and the “FMCSA Order”). (NOR at 3.)
12   Plaintiff filed the instant motion to remand on December 4, 2019. Lincoln Defendants
13   have failed to file an opposition or notice of non-opposition to Plaintiff’s motion.
14

15   III. DISCUSSION
16

17         A plaintiff can move to remand to state court based on procedural or jurisdictional
18   defects. See 28 U.S.C. § 1447(c). Plaintiff first challenges removal as untimely and then
19   argues that the Court lacks subject matter jurisdiction over this case. The Court considers
20   both arguments in turn to determine whether removal was proper. Concluding it was not,
21   the Court considers whether to award Plaintiff attorney fees.
22

23         A.     Untimely Removal
24

25         Generally, a defendant must file a notice of removal within thirty days of receiving
26   the initial pleading or after the service of summons. 28 U.S.C. § 1446(b)(1). However,
27   “if the case stated by the initial pleading is not removable, a notice of removal may be
28   filed within 30 days after receipt by the defendant, through service or otherwise, of a

                                                  -3-
 1   copy of an amended pleading, motion, order or other paper from which it may first be
 2   ascertained that the case is one which is or has become removable.” Id. § 1446(b)(3).
 3   Plaintiff argues that, even if the FMCSA Order is an “other paper” that made this case
 4   removable, Lincoln Defendants’ notice of removal was untimely filed nearly one year
 5   later. The Notice of Removal does not identify any other document that would make
 6   removal timely, and Lincoln Defendants have failed to oppose the instant motion. See
 7   Local Rule 7-12. The Court therefore agrees that Lincoln Defendants’ removal was
 8   untimely but cannot grant Plaintiff’s motion on this basis.
 9

10         Untimely removal is a procedural defect. Maniar v. F.D.I.C., 979 F.2d 782, 784
11   (9th Cir. 1992). Under 28 U.S.C. § 1447(c), procedural defects—unlike jurisdictional
12   defects—can only be raised “within 30 days after the filing of the notice of removal.” A
13   plaintiff’s failure to challenge a procedural defect before this deadline constitutes a
14   waiver, and the deadline is strictly enforced. N. Cal. Dist. Council of Laborers v.
15   Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir. 1995); Ungureanu v. A.
16   Teichert & Son, Inc., 2013 WL 1091279, at *3 n.2 (E.D. Cal. Mar. 15, 2013), report and
17   recommendation adopted, 2013 WL 2449557 (E.D. Cal. June 5, 2013), aff’d, 605 F.
18   App’x 619 (9th Cir. 2015). Lincoln Defendants filed their notice of removal on
19   November 1, 2019, and Plaintiff’s deadline to raise procedural defects was Monday,
20   December 2, 2019. See 28 U.S.C. § 1447(c); Fed. R. Civ. P. 6(a). By filing the instant
21   motion to remand after this deadline—on December 4, 2019—Plaintiff waived his right
22   to challenge the timeliness of removal. N. Cal. Dist. Council, 69 F.3d at 1038;
23   Ungureanu, 2013 WL 1091279, at *3 n.2.
24

25         Plaintiff likely assumed that his thirty-day window was extended because Lincoln
26   Defendants’ notice of removal was served by mail. Under Federal Rule of Civil
27   Procedure 6(d), “[w]hen a party may or must act within a specified time after service and
28   service is made under [federal rules providing for, inter alia, service by mail], 3 days are

                                                   -4-
 1   added after the period would otherwise expire under Rule 6(a).” However, courts in the
 2   Ninth Circuit have consistently found that Rule 6(d) does not apply to the thirty-day
 3   window set out in 28 U.S.C. § 1447(c). See Bell v. Arvin Meritor, Inc., 2012 WL
 4   1110001, at *1 (N.D. Cal. Apr. 2, 2012) (collecting cases applying this rule in the Ninth
 5   Circuit). The motion to remand timeline is triggered when a defendant files the notice of
 6   removal, and “[b]y its own terms, Rule 6(d) applies only when a party is required to act
 7   within a prescribed period after service, not after filing.” Ungureanu, 2013 WL 1091279,
 8   at *3 n.2 (quotations omitted). Accordingly, the Court must DENY Plaintiff’s motion to
 9   remand based on any procedural deficiencies.4
10

11          B.        Subject Matter Jurisdiction
12

13          Plaintiff next argues that the Court lacks subject matter jurisdiction over this case.
14   Jurisdictional defects need not be raised within thirty dates of removal. See 28 U.S.C.
15   § 1447(c).
16

17               1.     Legal Standard
18

19          “Federal courts are courts of limited jurisdiction,” possessing “only that power
20   authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)
21   (internal quotations omitted). A civil action brought in state court may only be removed
22   by the defendant to a federal district court if the action could have been brought there
23   originally. 28 U.S.C. § 1441(a). Federal courts have subject matter jurisdiction over
24

25   4
       The Court also cannot consider any procedural defects sua sponte more than thirty days after removal.
     Maniar, 979 F.2d at 784. Accordingly, the Court is likely barred from remanding based on other
26
     procedural defects, including Lincoln Defendant’s failure to obtain timely consent for removal from the
27   other named Defendants. See id.; 28 U.S.C. § 1446(b)(2)(A) (unanimity rule); Atl. Nat. Tr. LLC v. Mt.
     Hawley Ins. Co., 621 F.3d 931, 938 (9th Cir. 2010) (concluding that unanimity rule is procedural, rather
28   than jurisdictional); Miller v. Nat’l Brokerage Servs., Inc., 782 F. Supp. 1440, 1441 (D. Nev. 1991)
     (finding that plaintiff waived right to challenge removal based on unanimity rule).
                                                        -5-
 1   cases “arising under” federal law. 28 U.S.C. §§ 1331. Generally, under the “well-
 2   pleaded complaint rule,” cases arise under federal law only when “a federal question is
 3   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
 4   Williams, 482 U.S. 386, 392 (1987). An exception to the well-pleaded complaint rule
 5   occurs “when a federal statute wholly displaces the state-law cause of action through
 6   complete pre-emption.” Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003). In these
 7   instances, cases asserting state law claims that fall within the scope of the preemption are
 8   removable under 28 U.S.C. § 1441 even though no federal claim expressly appears on the
 9   face of the complaint. See id. When a case is removed, the burden of establishing
10   subject matter jurisdiction falls on the defendant, and the removal statute is strictly
11   construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
12   1992). “Federal jurisdiction must be rejected if there is any doubt as to the right of
13   removal in the first instance.” Id.
14

15             2.    Analysis
16

17         Lincoln Defendants assert that this Court has subject matter jurisdiction because
18   Plaintiff’s claims are preempted by the FMCSA Order. Under 49 U.S.C. § 31141(a), “[a]
19   State may not enforce a State law or regulation on commercial motor vehicle safety that
20   the Secretary of Transportation decides under this section may not be enforced.” Based
21   on this authority, the FMCSA Order asserts that California’s meal- and rest-break rules
22   (“MRB Rules”), Cal. Lab, Code §§ 226.7, 512, 516; 8 C.C.R. § 11090, are preempted
23   and unenforceable “with respect to drivers of property-carrying [commercial motor
24   vehicles] subject to FMCSA’s [Hours of Service (“HOS”)] rules.” California’s Meal and
25   Rest Break Rules for Commercial Motor Vehicle Drivers, FMCSA Order on Petition for
26   Determination of Preemption, 83 FR 67470-01 (Dec. 28, 2018) [hereinafter “FMCSA
27   Order”] at *67480.
28


                                                   -6-
 1          Defendants’ federal preemption defense does not appear on the face of the SAC.
 2   Accordingly, the mere possibility that it precludes liability is insufficient to confer federal
 3   jurisdiction. See Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A
 4   federal law defense to a state-law claim does not confer jurisdiction on a federal court,
 5   even if the defense is that of federal preemption and is anticipated in the plaintiff’s
 6   complaint.”). Instead, the Court only has subject matter jurisdiction if some or all of
 7   Plaintiff’s claims are “completely preempted” and “wholly displaced” by federal law.
 8   Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003). “This is because the claim
 9   purportedly based on . . . [a] preempted state law is considered, from its inception, a
10   federal claim, and therefore arises under federal law.” Valles, 410 F.3d at 1075
11   (quotations omitted).
12

13          Lincoln Defendants have not established complete preemption. In the notice of
14   removal, they invoke this Court’s jurisdiction in vague terms, asserting that “drivers such
15   as plaintiff are not subject to state wage and hour and other state laws and regulations
16   which form the basis of plaintiff’s complaint” and that FMCSA “has determined that
17   these laws are preempted by federal law.” (NOR at 3.) They have not specified which of
18   Plaintiff’s claims are barred by the FMCSA Order or why these claims are completely
19   preempted. Lincoln Defendants have also failed to address issues raised in Plaintiff’s
20   motion to remand. Plaintiff argues that the FMCSA Order does not apply to his claims
21   because it only covers carriers subject to FMCSA Hours of Service rules (“HOS rules”).
22   See 49 C.F.R. 395.3. As relevant here, the HOS rules—and, therefore, the FMCSA
23   Order—do not apply to local or “short-haul” motor carriers. 49 C.F.R. 395.1(e).5
24   Lincoln Defendants have not addressed this limitation.
25

26

27
     5
       The short-haul designation depends in part on the air-mile radius of the carrier’s “normal work
28   reporting location.” See 49 C.F.R. 395.1(e). The SAC does not indicate whether Plaintiff would qualify
     as a short-haul carrier.
                                                       -7-
 1         The test for “complete preemption” is demanding, and Lincoln Defendants have
 2   not shown that it is satisfied here. See In re Miles, 430 F.3d 1083, 1088 (9th Cir. 2005)
 3   (explaining that “[t]he Supreme Court has construed only three federal statutes to so
 4   preempt their respective fields as to authorize removal of actions seeking relief
 5   exclusively under state law”). Accordingly, the Court finds that they have not carried
 6   their burden of establishing federal jurisdiction. Moreover, under this Court’s Local
 7   Rules, Defendant’s failure to oppose Plaintiff’s motion to remand “may be deemed
 8   consent to the granting . . . of the motion.” See Local Rules 7-9, 7-12. For both reasons,
 9   the Court GRANTS Plaintiff’s motion to remand.
10

11         C.     Attorney Fees
12

13         Plaintiff requests an award of attorney fees for filing this motion. Congress
14   authorized courts remanding cases to state court to “require payment of just costs and any
15   actual expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C.
16   § 1447(c). The Supreme Court explained that courts should award fees under this section
17   “only where the removing party lacked an objectively reasonable basis for seeking
18   removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Plaintiff argues
19   that the Lincoln Defendants had no “objectively reasonable basis” for filing their notice
20   of removal after the statutory deadline. Because Plaintiff waived this procedural defect,
21   the Court is hesitant to grant attorney fees on this basis.
22

23         However, the Court also has authority to impose attorney fees for a party’s failure
24   to comply with Local Rules “if the Court finds that the conduct rises to the level of bad
25   faith and/or a willful disobedience of a court order.” Local Rule 83-7; see also Local
26   Rules 7-12–7-13. Lincoln Defendants violated Local Rule 7-9 by failing to file an
27   opposition or notice of non-opposition to Plaintiff’s motion to remand, which was due on
28   or before December 16, 2019. Based on their conduct, the Court is forced to conclude

                                                   -8-
 1   that they acted in bad faith. First, Lincoln Defendants removed this case on the eve of the
 2   state court trial and after the statutory deadline for removal. 28 U.S.C. § 1446(a). They
 3   subsequently violated the federal removal statute by failing to get timely consent from the
 4   other named Defendants and by failing to attach the relevant pleadings. See id. They
 5   also violated several Local Rules by failing to file a notice of interested parties or a civil
 6   cover sheet. (Dkt. 3 [Notice of Deficiencies in Attorney Case Opening]); see Local Rules
 7   3-1, 7-1. Finally, by ignoring the instant motion, Lincoln Defendants have shown that
 8   they are unprepared to justify their invocation of federal jurisdiction.
 9

10         As the Supreme Court explained, “[t]he process of removing a case to federal court
11   and then having it remanded back to state court delays resolution of the case, imposes
12   additional costs on both parties, and wastes judicial resources.” Martin, 546 U.S. at 140.
13   The Lincoln Defendants’ conduct suggests that they intended to cause such a delay and
14   acted in bad faith. The Court does not take this conduct lightly. Indeed, “nothing is to be
15   more jealously guarded by a court than its jurisdiction.” United States v. Ceja-Prado, 333
16   F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). Based on Lincoln
17   Defendants’ violations of Local Rules, the Court GRANTS Plaintiff’s motion for
18   attorney fees.
19

20         Plaintiff requests $3,540 in fees, representing 7.05 hours of work at $800 per hour
21   for lead counsel Stephen Glick and $450 per hour for his associate attorney. The Court
22   finds that the hourly rates and the time spent are reasonable, and will award the requested
23   amount.
24

25   //
26   //
27   //
28   //

                                                   -9-
 1   IV. CONCLUSION
 2

 3        For the foregoing reasons, Plaintiff’s motion to remand and for attorney fees is
 4   GRANTED. Plaintiff is AWARDED $3,540 in attorney fees. This case is hereby
 5   REMANDED to Los Angeles County Superior Court.
 6

 7        DATED:       December 27, 2019
 8                                               __________________________________
 9                                                     CORMAC J. CARNEY
10                                               UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -10-
